Detailed Correspondence 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed as previously indicated.
In the context of vehicle safety feature identification and calibration,
the prior art of record fail to teach, in combination, automatically identify a
vehicle safety sensor calibration based on a vehicle damage area and a
retrieved vehicle safety feature data set, wherein the vehicle safety sensor
calibration corresponds to a calibration of a vehicle safety sensor in
response to a prospective modification to the vehicle damage area, and
wherein the identified vehicle safety sensor is part of at least one of an
automatic emergency braking (AEG) system or an automated driver
assistance system (ADAS) of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663